                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


PATRICK REVORD,

       Plaintiff,                                           Case No. 17-13432

vs.                                                         HON. MARK A. GOLDSMITH

COMMISSIONER OF SOCIAL
SECURITY,

      Defendant.
___________________________/

                          OPINION & ORDER
  (1) ACCEPTING THE RECOMMENDATION CONTAINED IN THE MAGISTRATE
JUDGE’S REPORT AND RECOMMENDATION DATED DECEMBER 28, 2018 (Dkt. 19),
(2) DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT (Dkt. 15), AND (3)
     GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT (Dkt. 17)

       This matter is presently before the Court on the Report and Recommendation (R&R) of

Magistrate Judge David R. Grand, issued on December 28, 2018. In the R&R, the Magistrate

Judge recommends that the Court deny Plaintiff Patrick Revord’s motion for summary judgment

(Dkt. 15), and grant Defendant Commissioner of Social Security’s motion for summary

judgment (Dkt. 17).

       The parties have not filed objections to the R&R, and the time to do so has expired. See

Fed. R. Civ. P. 72(b)(2). The failure to file a timely objection to an R&R constitutes a waiver of

the right to further judicial review. See Thomas v. Arn, 474 U.S. 140, 150 (1985) (“It does not

appear that Congress intended to require district court review of a magistrate’s factual or legal

conclusions, under a de novo or any other standard, when neither party objects to those

findings.”); Smith v. Detroit Fed’n of Teachers, 829 F.2d 1370, 1373-1374 (6th Cir. 1987)

(failure to file objection to R&R “waived subsequent review of the matter”); Cephas v. Nash,
328 F.3d 98, 108 (2d Cir. 2003) (“As a rule, a party’s failure to object to any purported error or

omission in a magistrate judge’s report waives further judicial review of the point.”); Lardie v.

Birkett, 221 F. Supp. 2d 806, 807 (E.D. Mich. 2002) (“As to the parts of the report and

recommendation to which no party has objected, the Court need not conduct a review by any

standard.”). However, there is some authority that a district court is required to review the R&R

for clear error. See Fed. R. Civ. P. 72 Advisory Committee Note Subdivision (b) (“When no

timely objection is filed, the court need only satisfy itself that there is no clear error on the face

of the record in order to accept the recommendation.”). Therefore, the Court has reviewed the

R&R for clear error. On the face of the record, the Court finds no clear error and accepts the

recommendation.

       Accordingly, the Court DENIES Plaintiff’s motion for summary judgment (Dkt. 15), and

GRANTS Defendant’s motion for summary judgment (Dkt. 17).

       SO ORDERED.


Dated: January 16, 2019                               s/Mark A. Goldsmith
       Detroit, Michigan                              MARK A. GOLDSMITH
                                                      United States District Judge


                                 CERTIFICATE OF SERVICE

The undersigned certifies that the foregoing document was served upon counsel of record and
any unrepresented parties via the Court's ECF System to their respective email or First Class
U.S. mail addresses disclosed on the Notice of Electronic Filing on January 16, 2019.

                                                      s/Brianna Garant
                                                      Case Manager Generalist




                                                  2
